Prescott, J.,
delivered the opinion of the Court.
Clarence E. Tyler makes application to appeal from a denial of a writ of habeas corpus by Judge Raine in the Circuit Court for Baltimore County.
At the time of the filing of his petition for the writ, August 27, 1957, he was confined in the Baltimore City Jail. He claimed several purported irregularities in his arrest and detention. Since that time, the petitioner was tried and convicted in the Criminal Court of Baltimore, and sentenced to four years’ confinement in the Maryland Penitentiary, where he is now confined. It is, therefore, obvious that the question of whether his incarceration in the Baltimore City Jail was lawful, the question involved in the present application, is now moot.

Application denied, with costs.